 Case 5:19-cr-00029-TBR Document 48 Filed 04/23/20 Page 1 of 5 PageID #: 274




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                PADUCAH DIVISION
                        CRIMINAL ACTION NO. 5:19-cr-00029-TBR

UNITED STATES OF AMERICA                                                             PLAINTIFF

v.

TONY DEWAYNE CROUCH                                                                  DEFENDANT

                          MEMORANDUM OPINION AND ORDER

       This matter comes before the Court upon Defendant Tony Crouch’s Motion to Reduce

Sentence. [DN 45.] The government has responded. [DN 47.] As such, this matter is ripe for

adjudication. For the reasons that follow, Defendant’s Motion to Reduce Sentence [DN 45] is

DENIED.

                                             I. Background

       On May 14, 2019 Crouch pled guilty to one count of wire fraud. [DN 18.] Crouch was

sentenced on August 22, 2019 to 27 months imprisonment. [DN 37.] At this time, Crouch has only

served seven months of his sentence. Defendant now asks this Court to reduce his sentence either

to a year and a day or time served.

                                           II. Legal Standard

       “The court may not modify a term of imprisonment once it has been imposed except that-

       (1) in any case—

           (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion of
               the defendant after the defendant has fully exhausted all administrative rights to
               appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf
               or the lapse of 30 days from the receipt of such a request by the warden of the
               defendant's facility, whichever is earlier may reduce the term of imprisonment (and
               may impose a term of probation or supervised release with or without conditions
               that does not exceed the unserved portion of the original term of imprisonment),
               after considering the factors set forth in section 3553(a) to the extent that they are
               applicable, if it finds that—
 Case 5:19-cr-00029-TBR Document 48 Filed 04/23/20 Page 2 of 5 PageID #: 275




               (i) extraordinary and compelling reasons warrant such a reduction”

18 U.S.C.A. § 3582(c)(1)(A). “Under the [First Step Act], courts are now permitted to “consider

motions by defendants for compassionate release without a motion” by the BOP Director “so long

as the defendant has asked the Director to bring such a motion and the Director fails to or refuses.”

United States v. Logan, 2020 WL 730879, at *1 (W.D. Ky. Feb. 13, 2020).

       When determining whether to grant compassionate release, courts must analyze the

following factors: (1) whether extraordinary and compelling reasons warrant such a reduction; (2)

the applicable policy statements issued by the Sentencing Commission; and (3) the factors set forth

in 18 § U.S.C. § 3553(a). United States v. Marshall, No. 3:16-cr-00004-JHM, 2020 WL 114437,

* 1 (W.D. Ky. Jan 9, 2020) (citing 18 U.S.C. 3582(c)(1)(A)).

       First, the Court must determine whether extraordinary and compelling reasons justify a

sentence reduction. Congress has not defined what constitutes an “extraordinary and compelling”

reason; however, it has charged the Sentencing Commission with “describing what should be

considered extraordinary and compelling reasons for sentence reductions, including the criteria to

be applied and a list of specific examples.” United States v. Webster, No. 3:91CR138 (DJN), 2020

WL 618828, at *4 (E.D. Va. Feb. 10, 2020) (quoting 29 U.S.C. § 994(t)). The Sentencing

Commission commentary provides that extraordinary and compelling reasons may exist due to the

defendant's medical condition:

       A) Medical Condition of the Defendant.
             (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced
             illness with an end of life trajectory). A specific prognosis of life expectancy (i.e.,
             a probability of death within a specific time period) is not required. Examples
             include metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-
             stage organ disease, and advanced dementia.

               (ii) The defendant is-

                       (I) suffering from a serious physical or medical condition,
 Case 5:19-cr-00029-TBR Document 48 Filed 04/23/20 Page 3 of 5 PageID #: 276




                       (II) suffering from a serious functional or cognitive impairment, or
                       (III) experiencing deteriorating physical or mental health because of the
                       aging process, that substantially diminishes the ability of the defendant to
                       provide self-care within the environment of a correctional facility and from
                       which he or she is not expected to recover.

U.S.S.G. 1B1.13.

                                              III. Discussion

A. Exhaustion of Remedies

       “Federal law has long authorized courts to reduce the sentences of federal prisoners facing

extraordinary health conditions and other serious hardships, but only under very limited

circumstances.” United States v. Beck, ––– F.Supp.3d ––––, No. 1:13-CR-186-6, 2019 WL

2716505, at *4 (M.D.N.C. June 28, 2019). Under the First Step Act, courts are now permitted to

“consider motions by defendants for compassionate release without a motion” by the BOP Director

“so long as the defendant has asked the Director to bring such a motion and the Director fails to or

refuses.” United States v. Marhsall, No. 3:16CR-00004-JHM, 2020 WL 114437, at *1 (W.D. Ky.

Jan. 9, 2020).

       Here, Crouch does not provide any evidence and does not argue he has exhausted his

remedies. Without any evidence that Crouch has even attempted to exhaust his remedies the Court

cannot find Crouch has done so. District courts are split on whether the requirement of exhaustion

can be waived. Some courts have waived the requirement in light of COVID-19 concerns and the

specific health concerns of the defendant. See United States v. Perez, 19 Cr. 513-3 (AT) 2020 WL

1546422 (S.D. N.Y Apr. 1, 2020); United States v. Colvin, No. 3:19-cr-179 (JBA), 2020 WL

1613943 (D. Conn. Apr. 2, 2020). However, other courts have found the court does not have the

authority to waive the requirement. See United States v. Rivers, No. 2017-0023, WL 1676798

(D.V.I. Apr. 6, 2020); United States v. Johnson, No. RDB-14-0441, 2020 U.S. Dist. LEXIS 59206
 Case 5:19-cr-00029-TBR Document 48 Filed 04/23/20 Page 4 of 5 PageID #: 277




(D. Md. Apr. 3, 2020). Even if this Court waived the exhaustion requirement, Crouch still would

not be entitled to release for the following reasons.

B. Extraordinary and Compelling Reasons

       Crouch’s main reasons for requesting release are he has changed, and his family is

financially struggling. Crouch does briefly mention the possibility of contracting COVID-19 as a

reason. He specifically states, “when I do get sick from colds or allergies, I end up with bronchitis,

a lung infection that requires antibiotics. COVID-19 is a lung infection that I will be more

susceptible to as a result.” [DN 45.] However, Crouch has not stated he suffers from a lung

condition or that he currently has bronchitis. Those that suffer from lung conditions are at a greater

risk of becoming seriously ill if contracting COVID-19. However, Crouch has not provided any

medical records indicating a lung condition or any other factors that would make him at a greater

risk for the virus. Currently, there are no confirmed cases of COVID-19 at Marion USP, where

Crouch is incarcerated. He is at no greater risk of contracting the virus than any other inmate.

Therefore, this motion must fail. See United States v. Gagne, No. 3:18-cr-242 (VLB), 2020 WL

1640152 *5 (D. Conn. Apr. 2, 2020).

       Crouch further states his children have lost their jobs, his wife is struggling to pay bills and

his parents need care around the clock as reasons for release. Although the Court is sympathetic to

Crouch’s family struggles, this is not an extraordinary reason for granting release. The Sentencing

Commission describes two categories that would qualify as extraordinary and compelling reasons

for a sentence reduction for family circumstances of a defendant:

       (i)     The death or incapacitation of the caregiver of the defendant's minor child or minor
               children.

       (ii)    The incapacitation of the defendant's spouse or registered partner when the
               defendant would be the only available caregiver for the spouse or registered partner.
 Case 5:19-cr-00029-TBR Document 48 Filed 04/23/20 Page 5 of 5 PageID #: 278




U.S.S.G. § 1B1.13 n.1(C). Crouch has not alleged either of these situations. His family

circumstances do not meet the burden of extraordinary and compelling. Therefore, Crouch’s

motion must fail.

       Finally, Crouch writes at length about the emotional, physical, and spiritual changes he has

undergone while incarcerated. He states he has secured work as an orderly at the administration

building, he attends chapel and leads prayer group, and has “learned greatly from [his] mistakes

and bad choices.” [DN 45.] These are all admirable decisions on Crouch’s part to rehabilitate and

prepare for life after release. However, “rehabilitation is specifically excluded as an independent

basis for compassionate release.” United States v. Wieber, No. 3:14-cr-74-TBR, 2020 WL 1492907

*3 (W.D. Ky. March 27, 2020). The Court applauds Crouch’s actions, but his motion must fail.

                                             IV. Conclusion

       For the above stated reasons, IT IS HEREBY ORDERED that Crouch’s Motion to

Reduce Sentence [DN 45] is DENIED.

       IT IS SO ORDERED.




                                                                       April 23, 2020




cc: Tony Dewayne Crouch
    19745-033
    MARION
    U.S. PENITENTIARY
    Inmate Mail/Parcels
    P.O. BOX 1000
    MARION, IL 62959
    PRO SE
